UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                   v.                             No. 02-6123
CURTIS SIFFORD,
                  Defendant-Appellant.
                                         
        On Remand from the United States Supreme Court.
                     (S. Ct. No. 01-10898)

                        Submitted: July 23, 2003

                        Decided: August 18, 2003

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Curtis Sifford, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SIFFORD
                               OPINION

PER CURIAM:

   This case is on remand from the United States Supreme Court for
"further consideration in light of Clay v. United States," 537 U.S. 522,
123 S. Ct. 1072 (2003). Curtis Sifford seeks to appeal the district
court’s order denying relief on his motion filed under 28 U.S.C.
§ 2255 (2000). Because we find that he fails to make a substantial
showing of the denial of a constitutional right as discussed below, we
deny a certificate of appealability and dismiss the appeal.

   The district court’s order denied Sifford’s § 2255 motion as time-
barred under the AEDPA. Under prevailing Fourth Circuit caselaw at
that time, Sifford’s conviction was considered final as of the time this
court issued its mandate affirming the conviction. See United States
v. Torres, 211 F.3d 836, 839 (4th Cir. 2000). The Supreme Court
abrogated the rule announced in Torres in its recent opinion in Clay,
and held that a federal criminal conviction becomes final when the
time expires for filing a petition for certiorari contesting the appellate
court’s affirmation of the conviction in the Supreme Court. Clay, 123
S. Ct. at 1079. Thus, in light of Clay, we now find that Sifford’s
motion was timely filed under the AEDPA.

   Sifford may not appeal from the denial of relief on his § 2255
motion, however, unless a circuit justice or judge issues a certificate
of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of
appealability will not issue absent "a substantial showing of the denial
of a constitutional right." 28 U.S.C. § 2253(c)(2) (2000). A prisoner
satisfies this standard by demonstrating that reasonable jurists would
find both that his constitutional claims are debatable and that any dis-
positive procedural rulings by the district court are also debatable or
wrong. See Miller-El v. Cockrell, 537 U.S. 322, 123 S. Ct. 1029, 1040
(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).

   While we conclude that jurists of reason could debate the correct-
ness of the district court’s procedural ruling, we have independently
reviewed the record and conclude that Sifford has not made a substan-
tial showing of the denial of a constitutional right. Accordingly, we
                     UNITED STATES v. SIFFORD                     3
deny a certificate of appealability and dismiss the appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       DISMISSED